USCA11 Case: 21-13358     Date Filed: 08/04/2022    Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13358
                   Non-Argument Calendar
                   ____________________

NAZARIE ROMAIN ANDERSON,
                                              Plaintiff-Appellant,
versus
EMORY HEALTHCARE, INC.,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
              D.C. Docket No. 1:19-cv-04891-CC
                   ____________________
USCA11 Case: 21-13358       Date Filed: 08/04/2022     Page: 2 of 12




2                      Opinion of the Court                21-13358


Before JILL PRYOR, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Nazarie Romain Anderson appeals the district court’s order
granting summary judgment in favor of Emory Healthcare, Inc.
(Emory), on her retaliation claim under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e-3. Because Anderson failed to
establish that the legitimate, non-retaliatory reasons that Emory
offered for terminating her were pretext for discrimination, we
affirm.
                                 I.
       We describe the facts based on a review of the evidence in
the light most favorable to Anderson. See Thomas v. Cooper
Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007). In 2013,
Anderson was hired as the Nursing Specialty Director of Medical
Services at Emory University Hospital Midtown, a senior-level
clinical managerial position. In her position, Anderson was
responsible for managing the nursing staff and operations in
multiple units, and for working with unit directors to resolve
staffing and other personnel issues. She received training on
Emory’s     anti-discrimination    policy, which         prohibited
discrimination on the basis of race, religion, or sex, among other
factors. And she was subject to Emory’s Corrective Disciplinary
Action Policy, under which managers could be terminated for
prohibited conduct even if they had not been disciplined before.
USCA11 Case: 21-13358       Date Filed: 08/04/2022     Page: 3 of 12




21-13358               Opinion of the Court                        3

       In March 2015, Stephani Gutierrez began working as a
registry “weekend-only” nurse, a position that required working
on one or more weekend days in the hospital’s observation unit.
Gutierrez reported to the unit director, Shirley McArthur, who in
turn reported to Anderson.
         Between March 2015 and June 2015, Gutierrez, a Jehovah’s
Witness, never worked on a Sunday. McArthur and Gutierrez met
several times regarding Gutierrez’s not working on Sundays and,
on July 13, 2015, Anderson met with both McArthur and Gutierrez
to discuss the matter. Gutierrez told Anderson and McArthur that
she could not work on Sundays because of her religion. According
to Anderson, the staffing policy’s statement that registry staff were
scheduled “as/or if needed to include one Friday, Saturday, or
Sunday” meant that Emory could require Gutierrez to work on
Sundays, while Gutierrez insisted that “or” indicated that she could
still fulfill the position’s requirements by working only on Fridays
and Saturdays. Anderson and McArthur did not grant the
requested scheduling accommodation.
      The next day, Gutierrez made a complaint of harassment
and religious discrimination via Emory’s Trust Line, a toll-free
phone number and web tool that allowed Emory employees to
voice concerns anonymously to the compliance department.
Linda Mathis, Emory’s Human Resources Manager, received the
Trust Line complaint and began an internal investigation.
      On July 16, 2015, Mathis discussed the situation with
Gutierrez and met separately with Anderson. Anderson denied
USCA11 Case: 21-13358       Date Filed: 08/04/2022   Page: 4 of 12




4                     Opinion of the Court                21-13358

having threatened to fire Gutierrez if she could not work on a
Sunday. Mathis directed Anderson to inform McArthur and
Gutierrez that Gutierrez’s requests not to work on Sundays or
administer blood products, in accordance with her religious faith,
would be complied with going forward. Although Anderson left
voicemails for Gutierrez, she did not indicate in them that
Gutierrez would not have to work on Sundays. After Anderson
agreed to tell Gutierrez during her next shift that her religious
restrictions would be accommodated, Mathis closed the internal
investigation.
        But Anderson did not inform Gutierrez that her religious
restrictions would be accommodated going forward, and on
July 22, 2015, Gutierrez sent a letter of resignation, citing her
religious reasons. As it turns out, Gutierrez had filed a charge of
discrimination with the EEOC on July 14, 2015, alleging that
McArthur had discriminated against her because of her religion.
The charge, which did not mention Anderson, was received by
Emory on or after July 24, 2015.
        Subsequently, Anderson did not submit any written
statement regarding Gutierrez’s EEOC charge, nor was she
interviewed, deposed, or formally questioned regarding the
charge. On January 7, 2016, Emory provided the EEOC with its
first position statement, which made no reference to Anderson, but
rather, asserted that McArthur was unaware of any religious
accommodation request and did not threaten Gutierrez’s
employment.
USCA11 Case: 21-13358      Date Filed: 08/04/2022   Page: 5 of 12




21-13358              Opinion of the Court                     5

       Anderson did have some limited involvement in Emory’s
response to the EEOC charge. At some point in January 2018,
Mathis asked Anderson for Gutierrez’s personnel file, but because
Anderson was on vacation, she asked two of her staff members to
locate the file. On January 16, 2018, just before Emory sent the
EEOC a supplemental position statement, Anderson forwarded to
Mathis an electronically transcribed voicemail that Gutierrez had
left in March 2015, in which Gutierrez referred to her “little
situation” and indicated willingness to work on one Sunday in
April 2015. Later that day, Emory sent its supplemental position
statement, in which it referenced the voicemail and maintained
that Gutierrez’s employment had never been threatened. It also
stated that McArthur, upon learning of the conflict between
Gutierrez’s religious faith and her work schedule, had directed
Anderson to contact Gutierrez to discuss the accommodation
request.
      On January 31, 2018, the EEOC determined that there was
reasonable cause to conclude that Gutierrez was discriminated
against because of her religion. Consequently, in April 2018,
Gutierrez, the EEOC investigator, and Mary Beth Allen, who was
Emory’s Chief Human Resources Officer, attended a conciliation
meeting. During that meeting, Gutierrez played three audio
recordings of conversations between Gutierrez and Anderson. In
those recordings, Allen recognized Anderson’s voice telling
Gutierrez that her employment would be terminated if she did not
work her assigned schedule, including Sundays. Allen also heard
USCA11 Case: 21-13358      Date Filed: 08/04/2022    Page: 6 of 12




6                     Opinion of the Court               21-13358

Anderson say to Gutierrez, “You can have all the rights in the
world, I am not going to change your schedule.”
       Approximately two months later, on July 2, 2018, Emory
fired Anderson. In the termination letter, Allen stated that Emory
was aware of audio recordings in which Anderson refused to adjust
Gutierrez’s schedule to accommodate her inability to work on
Sundays. The letter then gave two reasons for Anderson’s
termination: first, that Anderson’s conduct in denying Gutierrez’s
accommodation request violated Emory’s Anti-Discrimination and
Harassment Policy, and second, that Anderson had knowingly
provided incorrect information to the human resources
department, which Emory then relied on in preparing its position
statement to the EEOC.
       After her termination, Anderson filed an EEOC charge, and
the EEOC issued a notice of right to sue. Anderson then sued
Emory, complaining that it had retaliated against her for
participating in an EEOC investigation.
      Emory moved for summary judgment. The magistrate
judge issued a report and recommendation applying the
burden-shifting test set forth in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973), and concluding that Emory had
demonstrated a good-faith basis for terminating Anderson, and
Anderson had not carried her burden of showing that Emory’s
reasons were pretextual. The district court adopted the magistrate
judge’s report and recommendation and entered summary
judgment for Emory.
USCA11 Case: 21-13358       Date Filed: 08/04/2022     Page: 7 of 12




21-13358               Opinion of the Court                        7

                                 II.
       We review the district court’s grant of summary judgment
de novo, construing the facts and drawing all reasonable inferences
in favor of the nonmoving party. Jones v. UPS Ground Freight,
683 F.3d 1283, 1291–92 (11th Cir. 2012).
       Summary judgment is appropriate when the record
evidence shows that there is no genuine dispute as to any material
fact and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(a). A genuine dispute of material fact exists
when “the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986). “The mere existence of a scintilla of
evidence in support of the plaintiff’s position will be insufficient;
there must be evidence on which the jury could reasonably find for
the plaintiff.” Id. at 252.
                                III.
       Title VII makes it unlawful for an employer to discriminate
against an employee because she “has made a charge, testified,
assisted, or participated in any manner in an investigation,
proceeding, or hearing under” Title VII. 42 U.S.C. § 2000e-3(a).
Protected activity under the participation clause encompasses
“proceedings and activities which occur in conjunction with or
after the filing of a formal charge with the EEOC; it does not
include participating in an employer’s internal, in-house
investigation, conducted apart from a formal charge with the
USCA11 Case: 21-13358        Date Filed: 08/04/2022     Page: 8 of 12




8                      Opinion of the Court                 21-13358

EEOC.” EEOC v. Total Sys. Servs., Inc., 221 F.3d 1171, 1174 (11th
Cir. 2000). Thus, while false statements made in the context of an
EEOC charge may be protected under the participation clause,
false statements made in connection with an internal investigation
conducted prior to and separately from an EEOC charge are not.
See id. at 1174–76; Pettway v. American Cast Iron Pipe Co.,
411 F.2d 998, 1007 (5th Cir. 1969).
        We apply a burden-shifting framework to Title VII
retaliation claims supported by circumstantial evidence. See
Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1310 (11th Cir.
2016). Under that framework, the plaintiff must first establish a
prima facie case of retaliation by showing that (1) she engaged in
statutorily protected activity, (2) she suffered an adverse
employment action, and (3) the adverse action was causally related
to the protected activity. Gogel v. Kia Motors Mfg. of Ga., Inc.,
967 F.3d 1121, 1134 (11th Cir. 2020) (en banc). If the plaintiff meets
this initial burden, an inference of discrimination arises and the
burden shifts to the employer to articulate a legitimate,
non-discriminatory reason for the retaliation. Id. at 1135. This
burden is “exceedingly light”; the employer need only present
evidence raising a genuine issue of fact as to whether it
discriminated against the plaintiff. Furcron, 843 F.3d at 1312–13
(citation omitted).
       If the employer articulates a legitimate, non-discriminatory
reason, the presumption of discrimination falls away, and the
plaintiff then must show that each proffered reason was merely a
USCA11 Case: 21-13358        Date Filed: 08/04/2022      Page: 9 of 12




21-13358                Opinion of the Court                         9

pretext to mask retaliatory actions. Id. at 1312. A “reason is not
pretext for discrimination unless it is shown both that the reason
was false, and that discrimination was the real reason.” Springer v.
Convergys Customer Mgmt. Grp. Inc., 509 F.3d 1344, 1349 (11th
Cir. 2007) (quotation marks omitted, emphasis in original). To
show pretext, the evidence must reveal “such weaknesses,
implausibilities, inconsistencies, incoherencies or contradictions in
the employer’s proffered legitimate reasons for its actions that a
reasonable factfinder could find them unworthy of credence.”
Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 771 (11th Cir.
2005) (quotation marks omitted). Conclusory allegations of
discrimination alone are insufficient to raise an inference of pretext.
Furcron, 843 F.3d at 1313.
       Anderson argues that the district court erred in determining
that the false information that she gave to Emory was provided
only in the context of its internal Trust Line investigation, and not
in the context of preparing its supplemental position statement to
the EEOC. Anderson also disputes that Allen had a good faith basis
for terminating her, asserting that Allen’s decisionmaking is
questionable because she terminated Anderson in June 2018, after
Anderson assisted Mathis with Emory’s supplemental position
statement in January 2018.
      We find no error in the district court’s conclusion that
Anderson’s retaliation claim failed because she did not demonstrate
that Emory’s legitimate, non-discriminatory business reasons were
pretextual. First, even assuming that Anderson established a prima
USCA11 Case: 21-13358       Date Filed: 08/04/2022     Page: 10 of 12




10                     Opinion of the Court                 21-13358

facie case of retaliation based on her limited participation in
Emory’s January 2018 investigation of and supplemental response
to Gutierrez’s EEOC charge, Emory nevertheless articulated
legitimate, non-discriminatory business reasons for terminating
her based on its good faith belief that she violated its
Anti-Discrimination and Harassment Policy and provided false
information during its internal Trust Line investigation. See
Furcron, 843 F.3d at 1312.
       Specifically, Allen testified, and Anderson does not dispute,
that Allen attended a conciliation meeting in April 2018, where
Gutierrez played several audio recordings. Allen recognized
Anderson’s voice telling Gutierrez that she would not
accommodate her request not to work on Sundays, no matter how
many rights she had. Allen testified that hearing Anderson’s
recorded statements to Gutierrez caused her to believe that
Anderson had violated Emory’s Anti-Discrimination and
Harassment Policy, which, because Anderson held a senior-level
clinical position at the hospital, exposed Emory to a high risk of her
engaging in similar acts toward subordinates in the future. Allen
further testified that, upon hearing the audio recordings, she
believed that Anderson had not been truthful when Emory first
investigated Gutierrez’s internal Trust Line complaint, prior to
receiving Gutierrez’s EEOC charge.
        Because we “cannot agree that an employer must be forced
to prove—presumably in a court of law—more than its good faith
belief that a false statement was knowingly made,” and we “do not
USCA11 Case: 21-13358       Date Filed: 08/04/2022     Page: 11 of 12




21-13358               Opinion of the Court                        11

sit as a super-personnel department that reexamines an entity’s
business decisions,” we conclude that Emory met its “exceedingly
light” burden of articulating legitimate, non-retaliatory reasons for
its decision. Furcron, 843 F.3d at 1312; Total Sys. Srvs., 221 F.3d at
1176; Elrod v. Sears, Roebuck and Co., 939 F.2d 1466, 1470 (11th
Cir. 1991).
       Second, Anderson failed to provide sufficient evidence to
support a finding that Emory’s asserted justifications were
pretextual. See Furcron, 843 F.3d at 1312–13. Even if Allen was
mistaken in her belief that Anderson violated Emory’s policy and
lied during the internal Trust Line investigation, Anderson was
required to show not only that Emory’s proffered reason for her
termination was false, but also that the real reason for her
termination was unlawful discrimination. See Springer, 509 F.3d
at 1349. She has not done so.
       Anderson attempts to show pretext by temporally
connecting her limited EEOC process participation during
January 2018 to her termination five months later. Without more,
this connection is too remote to show that her limited participation
was the reason for her termination. We have held that even a
period of three months between the statutorily protected
expression and the adverse employment action is too long to raise
an inference of pretext based solely on temporal proximity. See
Tolar v. Bradley Arant Boult Commings, LLP, 997 F.3d 1280, 1294
(11th Cir. 2021); Thomas, 506 F.3d at 1364.
USCA11 Case: 21-13358      Date Filed: 08/04/2022    Page: 12 of 12




12                    Opinion of the Court                21-13358

       Apart from conclusory denials of engaging in any
misconduct, Anderson has failed to point to any probative
evidence, such as implausibilities or incoherencies in Emory’s
proffered reasons, that the real reason for her termination was
discrimination. See Vessels, 408 F.3d at 771. In the absence of any
genuine issue of material fact as to whether Emory’s legitimate
proffered reasons were pretextual, Emory was entitled to summary
judgment.
                               IV.
        For the foregoing reasons, the district court’s grant of
summary judgment in favor of Emory on Anderson’s Title VII
retaliation claim is AFFIRMED.